CLEMENS, Senior Judge.
A jury found defendant guilty of felonious stealing. The court sentenced him to *436four years’ imprisonment under the Second Offender Act. Defendant has appealed, his only point being a challenge to the sufficiency of the evidence on the ground that the state’s case rested on the uncorroborated testimony of two police officers which was contradicted by defendant.
According to the state’s two witnesses, both security guards, defendant and a companion were seen to enter the store, stuff sixteen bras into a shopping bag and leave the store and were arrested on the street. The merchandise was valued at $76.32. Defendant denied the theft, contending he was “framed” because he had disobeyed the officers’ previous warning to stay out of the store.
Defendant, without citing authority, contends the police testimony was insufficient when denied by him and “not corroborated by any civilian witnesses.” He does cite two cases holding circumstantial evidence was insufficient, but neither is in point here because the testimony is direct, not circumstantial. The jury obviously believed the state’s evidence and disbelieved defendant’s.
‘ Judgment affirmed.
REINHARD, P. J., and GUNN, J., concur.